Exhibit 10.1

FIRST AMENDMENT

TO

SECOND AMENDED AND RESTATED

LOAN AND SECURITY AGREEMENT

This First Amendment to Second Amended and Restated Loan and Security Agreement
(this “Amendment”) is entered into this ____ day of May, 2013 (the “First
Amendment Effective Date”), by and between Silicon Valley Bank (“Bank”) SONIC
FOUNDRY, INC., Maryland corporation (“Sonic Foundry”), and SONIC FOUNDRY MEDIA
SYSTEMS, INC., a Maryland corporation (“Sonic Systems” and together with Sonic
Foundry, jointly and severally, individually and collectively, the “Borrower”).

RECITALS

A. Bank and Borrower have entered into that certain Second Amended and Restated
Loan and Security Agreement dated as of June 27, 2011 (as the same may from time
to time be further amended, modified, supplemented or restated, the “Loan
Agreement”).

B. Bank has extended credit to Borrower for the purposes permitted in the Loan
Agreement.

C. Borrower has requested that Bank amend the Loan Agreement to (i) extend the
maturity date, (ii) decrease the interest rate, (iii) remove the former
sub-limits under the Revolving Line, and (iv) make certain other revisions to
the Loan Agreement as more fully set forth herein.

D. Bank has agreed to so amend certain provisions of the Loan Agreement, but
only to the extent, in accordance with the terms, subject to the conditions and
in reliance upon the representations and warranties set forth below.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing recitals and other good and
valuable consideration, the receipt and adequacy of which is hereby
acknowledged, and intending to be legally bound, the parties hereto agree as
follows:

1. Definitions. Capitalized terms used but not defined in this Amendment shall
have the meanings given to them in the Loan Agreement.

2. Amendments to Loan Agreement.

2.1 Section 2.1.2 (Letters of Credit Sublimit), Section 2.1.3 (Foreign Exchange
Sublimit) and Section 2.1.4 (Cash Management Services Sublimit). Sections 2.1.2,
2.1.3 and 2.1.4 of the Loan Agreement are hereby amended in their entirety and
replaced with the following:



--------------------------------------------------------------------------------

“2.1.2 [Reserved].

2.1.3 [Reserved].

2.1.4 [Reserved].”

2.2 Section 2.3 (Payment of Interest on the Credit Extensions).
Section 2.3(a)(i) is amended in its entirety and replaced with the following:

“(i) Advances. Subject to Section 2.3(b), from and after the First Amendment
Effective Date, the principal amount outstanding under the Revolving Line shall
accrue interest at a floating per annum rate equal to the Prime Rate plus one
and one-quarter percent (1.25%); provided, that during a Streamline Period, the
principal amount outstanding under the Revolving Line shall accrue interest at a
floating per annum rate equal to the Prime Rate plus three-quarters of one
percent (0.75%), which interest shall in any event be payable monthly, in
arrears, in accordance with Section 2.3(f) below.

2.3 Section 2.4(e) (Unused Revolving Line Facility Fee). Section 2.4(e) is
amended in its entirety and replaced with the following:

“(e) Unused Revolving Line Facility Fee. A fee (the “Unused Revolving Line
Facility Fee”), payable quarterly, in arrears, on a calendar year basis, in an
amount equal to seventeen and one-half one hundredths of one percent (0.175%)
per annum of the average unused portion of the Revolving Line. The unused
portion of the Revolving Line, for purposes of this calculation, shall equal the
difference between (x) the Revolving Line amount (as it may be reduced from time
to time) and (y) the average for the period of the daily closing balance of the
Revolving Line outstanding plus, to the extent applicable, the Term Loan Reserve
Amount. Borrower shall not be entitled to any credit, rebate or repayment of any
Unused Revolving Line Facility Fee previously earned by Bank pursuant to this
Section notwithstanding any termination of the Agreement or the suspension or
termination of Bank’s obligation to make loans and advances hereunder;”

2.4 Section 3.4(a) (Procedures for Borrowing). Section 3.4(a) is amended in its
entirety and replaced with the following:

“(a) Advances. Subject to the prior satisfaction of all other applicable
conditions to the making of an Advance set forth in this Agreement, to obtain an
Advance Borrower shall notify Bank (which notice shall be irrevocable) by
electronic mail, facsimile, or telephone by 12:00 noon Pacific time on the
Funding Date of the Advance. Together with any such electronic or facsimile
notification, Borrower shall deliver to Bank by electronic mail or facsimile a
completed Transaction Report executed by a Responsible Officer or his or her
designee. Bank may rely on any telephone notice given by a person whom Bank
believes is a Responsible Officer or designee. Bank shall credit Advances to the
Designated Deposit Account. Bank may make Advances under this Agreement based on
instructions from a Responsible Officer or his or her designee or without
instructions if the Advances are necessary to meet Obligations which have become
due.”



--------------------------------------------------------------------------------

2.5 Section 4.1 (Grant of Security Interest). Section 4.1 is amended in its
entirety and replaced with the following:

“4.1 Grant of Security Interest. Borrower hereby grants Bank, to secure the
payment and performance in full of all of the Obligations, a continuing security
interest in, and pledges to Bank, the Collateral, wherever located, whether now
owned or hereafter acquired or arising, and all proceeds and products thereof.

Borrower acknowledges that it previously has entered, and/or may in the future
enter, into Bank Services Agreements with Bank. Regardless of the terms of any
Bank Services Agreement, Borrower agrees that any amounts Borrower owes Bank
thereunder shall be deemed to be Obligations hereunder and that it is the intent
of Borrower and Bank to have all such Obligations secured by the first priority
perfected security interest in the Collateral granted herein (subject only to
Permitted Liens that are permitted pursuant to the terms of this Agreement to
have superior priority to Bank’s Lien in this Agreement).

If this Agreement is terminated, Bank’s Lien in the Collateral shall continue
until the Obligations (other than inchoate indemnity obligations) are repaid in
full in cash. Upon payment in full in cash of the Obligations (other than
inchoate indemnity obligations) and at such time as Bank’s obligation to make
Credit Extensions has terminated, Bank shall, at the sole cost and expense of
Borrower, release its Liens in the Collateral and all rights therein shall
revert to Borrower. In the event (x) all Obligations (other than inchoate
indemnity obligations), except for Bank Services, are satisfied in full, and
(y) this Agreement is terminated, Bank shall terminate the security interest
granted herein upon Borrower providing cash collateral acceptable to Bank in its
good faith business judgment for Bank Services, if any. In the event such Bank
Services consist of outstanding Letters of Credit, Borrower shall provide to
Bank cash collateral in an amount equal to (x) if such Letters of Credit are
denominated in Dollars, then at least one hundred five percent (105.0%); and
(y) if such Letters of Credit are denominated in a Foreign Currency, then at
least one hundred ten percent (110.0%), of the Dollar Equivalent of the face
amount of all such Letters of Credit plus all interest, fees, and costs due or
to become due in connection therewith (as estimated by Bank in its business
judgment), to secure all of the Obligations relating to such Letters of Credit.”

2.6 Section 4.2 (Priority of Security Interest). The second paragraph of
Section 4.2 is deleted in its entirety.

2.7 Section 6.6 (Access to Collateral; Books and Records). Section 6.6 is
amended in its entirety and replaced with the following:



--------------------------------------------------------------------------------

“6.6 Access to Collateral; Books and Records. At reasonable times, on one
(1) Business Day’s notice (provided no notice is required if an Event of Default
has occurred and is continuing), Bank, or its agents, shall have the right to
inspect the Collateral and the right to audit and copy Borrower’s Books. Such
audits shall be conducted no more often than twice per year (once per year so
long as a Streamline Period remains in effect), unless an Event of Default has
occurred and is continuing. The foregoing inspections and audits shall be at
Borrower’s expense, and the charge therefor shall be $750 per person per day (or
such higher amount as shall represent Bank’s then-current standard charge for
the same), plus reasonable out-of-pocket expenses. In the event Borrower and
Bank schedule an audit more than ten (10) days in advance, and Borrower cancels
or seeks to reschedule the audit with less than ten (10) days written notice to
Bank, then (without limiting any of Bank’s rights or remedies), Borrower shall
pay Bank a fee of $1,000 plus any out-of-pocket expenses incurred by Bank to
compensate Bank for the anticipated costs and expenses of the cancellation or
rescheduling.”

2.8 Section 7.7 (Distributions; Investments). Section 7.7 is amended in its
entirety and replaced with the following:

“7.7 Distributions; Investments. Borrower shall not do any of the following
without Bank’s prior written consent, which consent shall not be unreasonably
withheld or delayed, (a) Pay any dividends or make any distribution or payment
or redeem, retire or purchase any capital stock; provided that (i) Borrower may
convert any of its convertible securities into other securities pursuant to the
terms of such convertible securities or otherwise in exchange thereof,
(ii) Borrower may pay dividends solely in common stock; and (iii) Borrower may
repurchase the shares of its common stock, so long as (X) Borrower can
demonstrate pro forma compliance with the financial covenants contained in
Section 6.9, after giving effect to such proposed repurchase (including, without
limitation, Debt Service Coverage Ratio of at least 1.25:1.00); (Y) an Event of
Default does not exist at the time of such repurchase and would not exist after
giving effect to such repurchase; and (Z) such repurchase does not exceed in the
aggregate of One Million Dollars ($1,000,000) during the term of this Agreement;
or (b) directly or indirectly make any Investment other than Permitted
Investments, or permit any of its Subsidiaries to do so.”

2.9 Section 9.1(Rights and Remedies). Sections 9.1(c) and 9.1(d) are amended,
each in its entirety, and replaced with the following:

“(c) demand that Borrower (i) deposit cash with Bank in an amount equal to at
least 105% (110% for Letters of Credit denominated in a currency other than
Dollars), of the Dollar Equivalent of the aggregate face amount of all Letters
of Credit remaining undrawn (plus all interest, fees, and costs due or to become
due in connection therewith (as estimated by Bank in its good faith business
judgment)), to secure all of the Obligations relating to such Letters of Credit,
as collateral security for the repayment of any future drawings under such
Letters of Credit, and Borrower shall forthwith deposit and pay such amounts,
and (ii) pay in advance all letter of credit fees scheduled to be paid or
payable over the remaining term of any Letters of Credit;



--------------------------------------------------------------------------------

(d) terminate any foreign exchange forward contracts;”

2.10 Section 13 (Definitions). The following terms and their respective
definitions set forth in Section 13.1 are amended in their entirety and replaced
with the following:

“Availability Amount” is (a) the lesser of (i) the Revolving Line or (ii) the
amount available under the Borrowing Base minus the Term Loan Reserve Amount
minus (b) the outstanding principal balance of any Advances.

“Credit Extension” is any Advance, Letter of Credit, Prior Term Loan, Term Loan
2011 Advance, foreign exchange forward contracts, amount utilized for cash
management services, or any other extension of credit by Bank for Borrower’s
benefit.

“Letter of Credit” is a standby or commercial letter of credit issued by Bank
upon request of Borrower based upon an application, guarantee, indemnity, or
similar agreement.

“Loan Documents” are, collectively, this Agreement, any Bank Services
Agreements, the Perfection Certificate, each IP Agreement, each Subordination
Agreement, any note, or notes or guaranties executed by Borrower or any
Guarantor, and any other present or future agreement between Borrower, any
Guarantor and/or for the benefit of Bank in connection with this Agreement
and/or Bank Services, all as amended, restated, or otherwise modified.

“Revolving Line Maturity Date” is October 1, 2015.

2.11 Section 13 (Definitions). The following new terms and their respective
definitions are hereby inserted in Section 13.1, each in its applicable
alphabetical order:

“Bank Services” are any products, credit services, and/or financial
accommodations previously, now, or hereafter provided to Borrower or any of its
Subsidiaries by Bank or any Bank Affiliate, including, without limitation, any
letters of credit, cash management services (including, without limitation,
merchant services, direct deposit of payroll, business credit cards, and check
cashing services), interest rate swap arrangements, and foreign exchange
services as any such products or services may be identified in Bank’s various
agreements related thereto (each, a “Bank Services Agreement”).

“First Amendment Effective Date” is May ____, 2013.

2.12 Section 13 (Definitions). The following definitions are deleted in their
entirety:

“Cash Management Services” is defined in Section 2.1.4.

“FX Business Day” is any day when (a) Bank’s Foreign Exchange Department is
conducting its normal business and (b) the Foreign Currency being purchased or
sold by Borrower is available to Bank from the entity from which Bank shall buy
or sell such Foreign Currency.



--------------------------------------------------------------------------------

“FX Forward Contract” is defined in Section 2.1.3.

“FX Reserve” is defined in Section 2.1.3.

“FX Reduction Amount” is defined in Section 2.1.3.

“Letter of Credit Application” is defined in Section 2.1.2(a).

“Letter of Credit Reserve” has the meaning set forth in Section 2.1.2(d).

2.13 Compliance Certificate. The Compliance Certificate attached as Exhibit C to
the Loan Agreement is deleted in its entirety and replaced with Exhibit A
attached hereto.

3. Limitation of Amendments.

3.1 The amendments set forth in Section 2, above, are effective for the purposes
set forth herein and shall be limited precisely as written and shall not be
deemed to (a) be a consent to any amendment, waiver or modification of any other
term or condition of any Loan Document, or (b) otherwise prejudice any right or
remedy which Bank may now have or may have in the future under or in connection
with any Loan Document.

3.2 This Amendment shall be construed in connection with and as part of the Loan
Documents and all terms, conditions, representations, warranties, covenants and
agreements set forth in the Loan Documents, except as herein amended, are hereby
ratified and confirmed and shall remain in full force and effect.

4. Representations and Warranties. To induce Bank to enter into this Amendment,
Borrower hereby represents and warrants to Bank as follows:

4.1 Immediately after giving effect to this Amendment (a) the representations
and warranties contained in the Loan Documents are true, accurate and complete
in all material respects as of the date hereof (except to the extent such
representations and warranties relate to an earlier date, in which case they are
true and correct as of such date), and (b) no Event of Default has occurred and
is continuing;

4.2 Borrower has the power and authority to execute and deliver this Amendment
and to perform its obligations under the Loan Agreement, as amended by this
Amendment;

4.3 The organizational documents of Borrower delivered to Bank on the Effective
Date remain true, accurate and complete and have not been amended, supplemented
or restated and are and continue to be in full force and effect;

4.4 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, have been duly authorized;



--------------------------------------------------------------------------------

4.5 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not and will not contravene (a) any law or regulation binding on
or affecting Borrower, (b) any contractual restriction with a Person binding on
Borrower, (c) any order, judgment or decree of any court or other governmental
or public body or authority, or subdivision thereof, binding on Borrower, or
(d) the organizational documents of Borrower;

4.6 The execution and delivery by Borrower of this Amendment and the performance
by Borrower of its obligations under the Loan Agreement, as amended by this
Amendment, do not require any order, consent, approval, license, authorization
or validation of, or filing, recording or registration with, or exemption by any
governmental or public body or authority, or subdivision thereof, binding on
either Borrower, except as already has been obtained or made; and

4.7 This Amendment has been duly executed and delivered by Borrower and is the
binding obligation of Borrower, enforceable against Borrower in accordance with
its terms, except as such enforceability may be limited by bankruptcy,
insolvency, reorganization, liquidation, moratorium or other similar laws of
general application and equitable principles relating to or affecting creditors’
rights.

5. Ratification of Intellectual Property Security Agreement. Borrower hereby
ratifies, confirms and reaffirms, all and singular, the terms and conditions of
each Intellectual Property Security Agreement, each dated as of June 16, 2008
between each respective Borrower and Bank, and acknowledges, confirms and agrees
that said Intellectual Property Security Agreements (a) contain an accurate and
complete listing of all respective Intellectual Property Collateral, as defined
in such Intellectual Property Security Agreement, and (b) shall remain in full
force and effect.

6. No Defenses of Borrower. Borrower hereby acknowledges and agrees that
Borrower has no offsets, defenses, claims, or counterclaims against Bank with
respect to the Obligations, or otherwise, and that if Borrower now has, or ever
did have, any offsets, defenses, claims, or counterclaims against Bank, whether
known or unknown, at law or in equity, all of them are hereby expressly WAIVED
and Borrower hereby RELEASES Bank from any liability thereunder.

7. Integration. This Amendment and the Loan Documents represent the entire
agreement about this subject matter and supersede prior negotiations or
agreements. All prior agreements, understandings, representations, warranties,
and negotiations between the parties about the subject matter of this Amendment
and the Loan Documents merge into this Amendment and the Loan Documents.

8. Counterparts. This Amendment may be executed in any number of counterparts
and all of such counterparts taken together shall be deemed to constitute one
and the same instrument.



--------------------------------------------------------------------------------

9. Effectiveness. This Amendment shall be deemed effective upon (a) the due
execution and delivery to Bank of this Amendment by each party hereto,
(b) updated Secretary’s Corporate Borrowing Certificates for each Borrower (with
updated attachments, if necessary), (c) Certificates of Good Standing and
Foreign Qualification, as applicable, (d) updated Perfection Certificates for
each Borrower, (e) updated evidence of insurance, and (f) Bank’s legal fees and
expenses incurred in connection with the existing Loan Documents and this
Amendment.

[Signature page follows.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the date first written above.

 

BANK

SILICON VALLEY BANK

By     Name:     Title:     BORROWER

SONIC FOUNDRY, INC.

By     Name:     Title:    

SONIC FOUNDRY MEDIA SYSTEMS, INC.

By     Name:     Title:    



--------------------------------------------------------------------------------

Exhibit A to First Amendment

EXHIBIT C

COMPLIANCE CERTIFICATE

 

TO:        SILICON VALLEY BANK    Date:                         

 

FROM:        SONIC FOUNDRY, INC.

            SONIC FOUNDRY MEDIA SYSTEMS, INC.

The undersigned authorized officer of SONIC FOUNDRY, INC. and SONIC FOUNDRY
MEDIA SYSTEMS, INC. (“Borrower”) certifies that under the terms and conditions
of the Loan and Security Agreement between Borrower and Bank (the “Agreement”),
(1) Borrower is in complete compliance for the period ending _______________
with all required covenants except as noted below, (2) there are no Events of
Default, (3) all representations and warranties in the Agreement are true and
correct in all material respects on this date except as noted below; provided,
however, that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof; and provided, further that those
representations and warranties expressly referring to a specific date shall be
true, accurate and complete in all material respects as of such date,
(4) Borrower, and each of its Subsidiaries, has timely filed all required tax
returns and reports, and Borrower has timely paid all foreign, federal, state
and local taxes, assessments, deposits and contributions owed by Borrower except
as otherwise permitted pursuant to the terms of Section 5.9 of the Agreement,
and (5) no Liens have been levied or claims made against Borrower or any of its
Subsidiaries, if any, relating to unpaid employee payroll or benefits of which
Borrower has not previously provided written notification to Bank. Attached are
the required documents supporting the certification. The undersigned certifies
that these are prepared in accordance with GAAP consistently applied from one
period to the next except as explained in an accompanying letter or footnotes.
The undersigned acknowledges that no borrowings may be requested at any time or
date of determination that Borrower is not in compliance with any of the terms
of the Agreement, and that compliance is determined not just at the date this
certificate is delivered. Capitalized terms used but not otherwise defined
herein shall have the meanings given them in the Agreement.

Please indicate compliance status by circling Yes/No under “Complies” column.

 

Reporting Covenant   Required   Complies Monthly financial statements with
Compliance Certificate   Monthly within 30 days   Yes    No Annual financial
statement (CPA Audited) + CC   FYE within 120 days   Yes    No 10-Q, 10-K and
8-K   Within 5 days after filing with SEC   Yes    No A/R & A/P Agings   Monthly
within 15 days   Yes    No Transaction Reports  

Weekly (monthly within 15 days during a Streamline Period) and with each request
for

a Credit Extension

  Yes    No Projections  

Within fifteen (15) following approval

by the Borrower’s board of directors, and in any event within fifteen (15) days
after the end of each fiscal year of Borrower,

and as amended and/or updated

  Yes     No

The following Intellectual Property was registered after the Effective Date (if
no registrations, state “None”)

 

 

 

2



--------------------------------------------------------------------------------

Financial Covenant           Required                    Actual           
         Complies        

Maintain as indicated:

           

Minimum Adjusted Quick Ratio (monthly)

  1.75:1.00   _____:1.0   Yes    No

Minimum Debt Service Ratio (monthly)

  1.25:1.00   _____:1.0   Yes    No

Maximum Term Debt (at all times)

  $2,400,000   $_______   Yes    No

Performance Pricing

 

      Term Loan 2011    Revolving Line             Applies        

Adjusted Quick Ratio > 2.00:1.00

   Prime + 3.25%    Prime +0.75%    Yes    No

Adjusted Quick Ratio < 2.00:1.00

   Prime + 3.75%    Prime + 1.25%    Yes    No

The following financial covenant analyses and information set forth in Schedule
1 attached hereto are true and accurate as of the date of this Certificate.

The following are the exceptions with respect to the certification above: (If no
exceptions exist, state “No exceptions to note.”)

 

 

 

 

 

 

 

 

 

SONIC FOUNDRY, INC.

SONIC FOUNDRY MEDIA SYSTEMS, INC.

By:     Name:     Title:    

BANK USE ONLY Received by:       AUTHORIZED SIGNER Date:     Verified:      
AUTHORIZED SIGNER Date:    

Compliance Status:    Yes    No

 

 

3



--------------------------------------------------------------------------------

Schedule 1 to Compliance Certificate

Financial Covenants of Borrower

In the event of a conflict between this Schedule and the Loan Agreement, the
terms of the Loan Agreement shall govern.

Dated: ____________________

 

I.   Adjusted Quick Ratio (Section 6.9(a))    Required:   An Adjusted Quick
Ratio of at least 1.75:1.00.    Actual:        A.   Aggregate value of
Borrower’s unrestricted cash at Bank    $_____   B.   Aggregate value of the net
billed accounts receivable of Borrower    $_____   C.   Quick Assets (the sum of
lines A plus B)    $_____   D.   Aggregate value of Obligations to Bank   
$_____   E.   Without duplication, Aggregate value of liabilities of Borrower
and its Subsidiaries (including all Indebtedness) that matures within one (1)
year and current portion of Subordinated Debt permitted by Bank to be paid by
Borrower    $_____   F.   Current Liabilities (the sum of lines D plus line E)
   $_____   G.   Current portion of Deferred Revenue    $_____   H.   Adjusted
Current Liabilities (line F minus line G).    $_____   I.   Adjusted Quick Ratio
(line D divided by line H), expressed as a ratio    ____:1.00

Is line I equal to or greater than 1.75:1:00?

_____ No, not in compliance                                _____ Yes, in
compliance

 

4



--------------------------------------------------------------------------------

II.                Debt Service Coverage Ratio (Section 6.9(b))

Required: Maintain, as of the last day of each fiscal month, measured on a
trailing three (3) month basis ending as of the date of measurement, maintain a
ratio of EBITDA divided by Debt Service (the “Debt Service Coverage Ratio”) of
at least 1.25:1.00.

Actual: All amounts measured on a trailing three (3) month basis

 

  A.   EBITDA    $_____   B.   all regularly scheduled payments of principal and
interest of Indebtedness of Borrower and its Subsidiaries determined on a
consolidated basis due within the trailing three (3) month period ended as of
such date of measurement.    $_____   C.   Debt Service Coverage Ratio (line A
divided by line B)    ____:1.00

Is line C equal to or greater than 1.25:1.00?

_____ No, not in compliance; Term Loan Reserve Period in effect.
                                _____ Yes, in compliance.

If not in compliance, no Event of Default shall be deemed to have occurred and
be continuing solely as a result of Borrower’s failure to maintain such Debt
Service Coverage Ratio, but only to the extent that Borrower immediately enters
into a Term Loan Reserve Period and no other Event of Default has occurred and
is continuing or would immediately occur as a result of entering into such Term
Loan Reserve Period; including, without limitation, an “Overadvance as describe
in Section 2.2.

 

1



--------------------------------------------------------------------------------

III.                Maximum Term Debt (Section 6.9(c))

Required: The outstanding principal balance of the Term Loan 2011 plus the
outstanding principal balance of the Prior Term Loan plus the outstanding
principal balance of all PFG Subordinated Debt shall not exceed Two Million Four
Hundred Thousand Dollars ($2,400,000) at any time.

Actual:

 

  A.    Outstanding principal balance of the Term Loan 2011    $_____   B.   
Outstanding principal balance of the Prior Term Loan    $_____   C.   
Outstanding principal balance of all PFG Subordinated Debt    $_____   D.    All
other balance sheet term debt of Borrower    $_____   E.    Total Term Debt
(line A plus Line B plus line C plus line D)    $_____

Is line E equal to or less than $2,400,000?

_____ No, not in compliance                                _____ Yes, in
compliance